[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON APPLICATION FOR REINSTATEMENT
After hearing the Petitioner and his attorney and reviewing the exhibits and other documents submitted concerning the above-referenced Application for Reinstatement, this Panel unanimously agrees with the CT Page 6954 conclusions and recommendations of the Hartford Standing Committee on Recommendations for Admission to the Connecticut Bar and denies the Application for Reinstatment.
By the court,
Marshall K. Berger Douglas S. Lavine Julia L. Aurigemma